                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                            )
                                                                No. 3:18-bk-07868
                                                  )
CHRISTOPHER ROBERTS KELLY,                        )
                                                                    Chapter 11
                                                  )
                   Debtor.                        )


MICHELE SEXTON and                                )
BRANT GAMBLE,                                     )
derivatively on behalf of Legacy Physician        )
Partners, LLC,                                    )
                                                  )
MICHELE SEXTON,                                   )
in her individual capacity,                       )
                                                  )
and                                               )
                                                  )
BRANT GAMBLE,                                     )     Adv. Pro. No.__________________
in his individual capacity,                       )
                                                  )
                   Plaintiffs,                    )
                                                  )
v.                                                )
                                                  )
CHRISTOPHER ROBERTS KELLY,                        )
                                                  )
                   Defendant.                     )


               COMPLAINT TO DETERMINE DISCHARGEABILITY OF DEBT


         Come now Michele Sexton and Brant Gamble (“Plaintiffs”), by and through counsel,

individually and derivatively on behalf of Legacy Physician Partners, LLC (“Legacy”), pursuant

to Section 523 of the United States Bankruptcy Code, and hereby submit this Complaint to

Determine Dischargeability of Debt. In support of this Complaint, Plaintiffs would show the Court

as follows:




                                                 -1-
4830-1123-6489.2
Case 3:18-bk-07868           Doc 63    Filed 03/05/19 Entered 03/05/19 10:13:16      Desc Main
                                      Document      Page 1 of 12
                                     JURISDICTION & VENUE

         1.        On November 26, 2018 (the “Petition Date”), Debtor Christopher Roberts Kelly

(“Debtor”) filed with this Court a voluntary petition for relief under Chapter 11 of Title 11 (the

“Bankruptcy Code”) of the United States Code.

         2.        This adversary proceeding is a core proceeding as defined by Section 157(b)(2)(I)

of Title 28 of the United States Code. This Court has jurisdiction over this matter pursuant to

Sections 157 and 1334 of Title 28 of the United States Code and Section 523 of the Bankruptcy

Code. Venue is proper in this Court pursuant to Sections 1408, et seq. of Title 28 of the United

States Code.

                                          INTRODUCTION

         3.        The Debtor and the Plaintiffs are among the parties to the civil action Michele

Sexton, et al. v. Christopher Kelly, et al., case number 47696 (the “State Litigation”) pending in

the Chancery Court for Williamson County, Tennessee (the “State Court”). A copy of the First

Amended Verified Complaint (the “Amended Complaint”) in the State Litigation is attached

hereto as Exhibit A. Plaintiffs incorporate by reference the allegations of Paragraph 14 through

Paragraph 82 of the Amended Complaint as if fully stated herein.

         4.        As described in the Amended Complaint, Plaintiffs’ claims in the State Litigation

regard, among other things, Debtor’s fraudulent actions in coercing Plaintiffs to sign an altered

version of Legacy’s operating agreement.

         5.        Debtor subsequently used the altered operating agreement to oppress Plaintiffs and

to attempt to coerce Plaintiffs into relinquishing their proceeds—arising from a potential sale of

Legacy—to Debtor in exchange for nominal payment. Debtor stated that if Plaintiffs refused




                                                   -2-
4830-1123-6489.2
Case 3:18-bk-07868          Doc 63    Filed 03/05/19 Entered 03/05/19 10:13:16           Desc Main
                                     Document      Page 2 of 12
Debtor’s offer, Debtor would destroy Legacy. Debtor took several actions to do so after Plaintiffs

refused.

         6.        Debtor then purported to terminate Plaintiffs’ employments with Legacy and

forcefully acquire their membership interests by purchasing the same for $1,000 each, a value far

below the market value of Plaintiffs’ membership interests.

         7.        Subsequent to the filing of the Amended Complaint, and subsequent to Debtor’s

purported acquisition of Plaintiff’s membership interests in Legacy, Debtor sold or caused Legacy

to sell substantially all of the assets of Legacy, generating proceeds to which Plaintiffs are entitled

and would possess but for Debtor’s fraudulent activity.

         8.        Debtor’s misconduct as a fiduciary of Legacy, including Debtor’s efforts to destroy

Legacy in fulfillment of his vow to do so, has also damaged Legacy.

                                     FACTUAL BACKGROUND

A.       Debtor fraudulently altered the Original Agreement.

         9.        Legacy provides emergency room staffing to hospitals.

         10.       Legacy’s formation was a collaborative effort between Plaintiffs, Debtor, and

Donald Bivacca, who discussed formation of the company and the company’s governance and

operating terms.

         11.       Upon agreement on the purpose of their soon-to-be-formed company and its terms

of operation (the “Original Agreement”), they formed Legacy and began operating.

         12.       Sexton, Gamble, and Debtor agreed to be members of Legacy with membership

interests of 20%, 20%, and 22.5%, respectively.




                                                   -3-
4830-1123-6489.2
Case 3:18-bk-07868          Doc 63     Filed 03/05/19 Entered 03/05/19 10:13:16            Desc Main
                                      Document      Page 3 of 12
         13.       In addition to membership, Plaintiffs and Debtor agreed that Gamble, Debtor, and

Bivacca, would also be Legacy’s managers. Plaintiffs would also be employees responsible for

coordinating emergency room staffing needs with Legacy’s available personnel.

         14.       Legacy was formed on February 21, 2017 and began operating according to the

terms of the Original Agreement without it having been memorialized, and without Plaintiffs’

employment agreements having been memorialized. Despite Plaintiffs’ at least 30 requests of

Debtor to receive physical copies of documents evidencing the Original Agreement and their

employment agreements, they received neither.

         15.       Nevertheless, Plaintiffs emerged as Legacy’s driving forces, transforming the

relationships they alone had into all of Legacy’s first 10 business contracts.

         16.       On May 23, 2017 at or about 3:02pm, Plaintiffs received a call from Debtor, who

stated that they needed to memorialize and sign the Original Agreement that afternoon.

         17.       Debtor presented Plaintiffs with the Altered Agreement and stated that it was

imperative that Plaintiffs sign it that day, as failure to have a written agreement would prevent

them from finalizing payroll. Sexton noted that the Altered Agreement did not include many of

the material terms of the Original Agreement, but Debtor assured her that any necessary changes

would occur after Plaintiffs signed. In fact, Debtor had no intention of modifying the Altered

Agreement, written heavily in his favor. He purposefully presented the Altered Agreement to

Plaintiffs in this manner to coerce them into signing it without the ability to review all of its terms.

         18.       Because failure to finalize payroll would jeopardize Legacy’s first impression as an

emergency room staffing service during its first contract, and because Debtor assured them the

necessary changes to the Altered Agreement would be made, Plaintiffs signed the Altered

Agreement in the stress of the then-present circumstances, though Legacy’s operations largely


                                                    -4-
4830-1123-6489.2
Case 3:18-bk-07868          Doc 63     Filed 03/05/19 Entered 03/05/19 10:13:16             Desc Main
                                      Document      Page 4 of 12
continued in accordance with the Original Agreement. The Altered Agreement is attached to the

Amended Complaint as Exhibit A.

         19.       Due to Debtor’s coercive tactic, Plaintiffs had less than an hour to review the 61-

page agreement and were not afforded an opportunity to discuss the agreement with counsel or

other advisors.

         20.       During their short review of the Altered Agreement, Plaintiffs noticed that,

although the membership interests of the Original Agreement were correctly stated in the Altered

Agreement, only Debtor and Bivacca were listed as Legacy’s managers, whereas Gamble was also

a manger under the Original Agreement.

         21.       Upon later examination of the Altered Agreement, Plaintiffs discovered, contrary

to Debtor’s assurance, that the Altered Agreement provided no path for Gamble to become a

manager.

         22.       Plaintiffs discovered other provisions that were not included in or different from

those in the Original Agreement, including a choice of law provision stating that Delaware law

governed the Altered Agreement, and a forum selection clause selecting the state and federal courts

of Delaware. Ex. A, Ex. A §§ 15.11, 15.12.

         23.       Another such provision includes section 10.05 (the “Unit Purchase Provision”),

which states:

                   At any time prior to the consummation of a Change of Control,
                   following the termination of employment or other engagement of
                   any Service Provider with the Company, the Company may, at its
                   election, require the Service Provider . . . to sell to the Company all
                   or any portion of such Service Provider’s Units or Incentive Units
                   at the following respective purchase prices:

                          (i)     For the Restricted Incentive Units, under all
                                  circumstances of termination, a price equal to the

                                                     -5-
4830-1123-6489.2
Case 3:18-bk-07868           Doc 63    Filed 03/05/19 Entered 03/05/19 10:13:16              Desc Main
                                      Document      Page 5 of 12
                                  lesser of their Fair Market Value and One Dollar ($1)
                                  (the ‘Cause Purchase Price’).
                          (ii)    For the Units or Unrestricted Incentive Units, their
                                  Cause Purchase Price, in the event of:
                                  (A)     the termination of such Service Provider’s
                                          employment or other engagement by the
                                          Company for Cause; or
                                  (B)     the resignation of such Service Provider for
                                          any reason.

Id. Ex. A § 10.05.

         24.       Another such provision is section 11.02 (the “Restrictive Covenants”), which states

that Legacy members, while owning interests in Legacy and for two years thereafter, may not

solicit Legacy’s employees or clients, and that those members, while owning interest in Legacy

and for one year thereafter, may not compete with Legacy. Id. Ex. A § 11.02.

         25.       As described below, Debtor attempted to use the Unit Purchase Provision and the

Restrictive Covenants to freeze Plaintiffs out of a sale of Legacy and unlawfully force Plaintiffs to

terminate their relationship with Legacy.

         26.       Debtor employed a similar sign-under-duress tactic regarding Sexton’s

employment agreement.            Debtor presented Sexton with an agreement that was almost

unrecognizable in comparison with Sexton’s original employment agreement, and Sexton was

forced to sign the agreement without sufficient review or corrective recourse in order to avoid

Debtor’s ultimatum that she must sign or forgo her pay.

B.       Debtor threatened, and acted, to destroy Legacy.

         27.       In February 2018, Legacy received an offer from a willing and qualified buyer

(“Buyer”) to purchase Legacy. Buyer made an offer to purchase Legacy for cash payable at closing

and an “earnout” payable if Legacy met certain milestones in the months following closing.


                                                    -6-
4830-1123-6489.2
Case 3:18-bk-07868          Doc 63       Filed 03/05/19 Entered 03/05/19 10:13:16         Desc Main
                                        Document      Page 6 of 12
         28.       Debtor approached Sexton regarding the offer and proposed that he and Bivacca

would receive all cash from the sale if Plaintiffs agreed to receive the earnout.

         29.       Sexton saw this as an opportunity to separate herself from Debtor and the hostile

workplace that he had created in the months preceding Buyer’s offer. After discussion between

them, Plaintiffs sought to accept Debtor’s offer.

         30.       Upon contacting Debtor to do so, Debtor made a new offer that if Plaintiffs wished

to consummate the transaction, they would simply have to forfeit their cash proceeds from the

sale—a combined 40% interest—to Debtor and receive nothing.

         31.       Debtor stated that if Plaintiffs did not agree, he would ensure that contracted

providers that Plaintiffs had brought to Legacy would not get paid, key employees (including

Sexton’s niece) would be terminated, and that he would decrease Sexton’s pay. Indeed, Debtor

made clear that Plaintiffs’ failures to accept his offer would result in Legacy’s destruction.

         32.       Debtor’s threats were not mere conjecture. Since then, Debtor has caused Legacy

to fail to pay its emergency room contractors, has caused approximately 25 of Legacy’s vendors

and providers to threaten to suspend providing services to Legacy and Legacy’s clients and has

caused other service providers to completely terminate their contracts with Legacy. One such

termination is attached to the Amended Complaint as Exhibit B.

         33.       With respect to Sexton in her personal capacity, Debtor also stated that her refusal

to accept his offer would cause him to “make her life hell.” In line with this threat, Debtor has

purposefully caused certain Legacy employees to be paid in an untimely manner and fired two

employees with whom Sexton was close for the purpose of creating a difficult working

environment for Sexton.




                                                    -7-
4830-1123-6489.2
Case 3:18-bk-07868          Doc 63     Filed 03/05/19 Entered 03/05/19 10:13:16            Desc Main
                                      Document      Page 7 of 12
C.       Debtor purported to terminate Plaintiffs and purchase their membership interests.

         34.       Debtor’s foregoing actions were not only an attempt to force Plaintiffs to accept his

offer connected with the sale of the company, but an attempt to get them to quit.

         35.       Pursuant to the Unit Purchase Provision, if Plaintiffs quit, Debtor could purchase

their membership interests for $1, each. Ex. A, Ex. A § 10.05.

         36.       Pursuant to the Restrictive Covenants, if Debtor purchased Plaintiffs’ membership

interests, Plaintiffs would both allegedly be prohibited from competing with Legacy for one year

after Debtor’s purchase, and Plaintiffs would both allegedly be prevented from soliciting Legacy

clients and employees for two years after Debtor’s purchase. Id. Ex. A § 11.02.

         37.       Debtor’s actions in encouraging Plaintiffs’ termination in order to purchase their

membership interests for $1 each was an attempted work-around to accomplish his offer in

connection with the sale of Legacy to Buyer. In fact, upon information and belief, Debtor

communicated with Bivacca his intent to fire both Plaintiffs with the ultimate goal of robbing them

of their ownership interests. Bivacca revealed to Sexton an email in which Debtor explained

Debtor’s intent to fire Plaintiffs and reallocate their shares to Bivacca and Debtor to, upon

information and belief, “make [them] rich.”

         38.       In line with Debtor’s attempts to purchase Plaintiffs’ ownership interests for de

minimus sums, Debtor and/or Bivacca obtained two cashier’s checks in the amount of $1,000 each

as recently as August 22, 2018 with the intent to purchase Plaintiffs’ ownership interests for far

less than market value.

         39.       Eventually, in conformity with his pattern of oppressive behavior designed to exert

control and freeze out Plaintiffs, Debtor also terminated Gamble’s employment.




                                                    -8-
4830-1123-6489.2
Case 3:18-bk-07868           Doc 63    Filed 03/05/19 Entered 03/05/19 10:13:16             Desc Main
                                      Document      Page 8 of 12
         40.       Since Gamble’s termination, Debtor has refused to pay Gamble wages he earned

before termination.

         41.       Moreover, funds have disappeared from Legacy’s bank accounts without any

explanation or under false pretenses. For instance, $40,000 that was allocated and debited for the

payment of a vendor turned out to be a false account number; the funds remain missing. Debtor

had previously told Plaintiffs that he had purchased cyber insurance although Legacy never

obtained a cybersecurity insurance policy. Debtor and Bivacca had previously been advised that

Legacy’s computer system and email had been compromised when an account linked to Debtor

had been sending out emails to employees and vendors. Gamble alerted Debtor and Bivacca at

the time and furthermore Gamble recommended securing an information technology expert to

rectify the situation and secure the system, but Debtor refused.

         42.       Legacy has also failed to obtain director and officer insurance, despite Debtor’s

representations to Plaintiffs that Legacy had purchased the same.

         43.       More recently, the Company’s bank account has been unable to be reconciled,

indicating a $125,000 shortfall.

         44.       After learning of the imminent filing of the lawsuit initiating the State Litigation,

in a desperate attempt to conceal his fraudulent misconduct and financial mismanagement, Debtor

purported to terminate Sexton “for cause” via email (attached to the Amended Complaint as

Exhibit C). Then, because the State Court restrained Debtor from completing such termination,

Debtor purported to terminate Sexton without cause.

         45.       Debtor’s motive in attempting to terminate Plaintiffs, cause or not, was to take their

membership interests under the Unit Purchase Provision, despite his inability to do so because of

the provision’s invalidity due to Plaintiffs’ duress in “agreeing” to it, and despite that Debtor’s for-


                                                     -9-
4830-1123-6489.2
Case 3:18-bk-07868           Doc 63    Filed 03/05/19 Entered 03/05/19 10:13:16              Desc Main
                                      Document      Page 9 of 12
cause termination of Sexton was improper under the Altered Agreement and therefore could not

give rise to his ability to purchase her membership interest. Debtor and Bivacca have tendered to

Plaintiffs the $1,000 checks in an effort to complete such purchase far below fair market value

therefore making the attempted buy-out ineffective.

D.       Debtor sold all or substantially all of Legacy’s assets.

         46.       In October 2018, in the State Litigation, Plaintiffs filed Plaintiffs’ Second Motion

for Temporary Restraining Order and for Temporary Injunction (the “Second TRO Motion”) in

order to prevent Legacy from selling assets to which Plaintiffs may be entitled.

         47.       The State Court then entered the Agreed Order Requiring Notice of Sale and

Holding Motion for Temporary Restraining Order in Abeyance Pending Receipt of Same (the

“Notice of Sale Order”). The Notice of Sale Order required Debtor to provide Plaintiffs with

“notice of any sale of the equity or substantially all of the assets of LPP, or a substantially

equivalent transaction, including retirement of debt, no less than fifteen (15) days prior to the

closing of the sale.” The Notice of Sale Order is attached hereto as Exhibit B.

         48.       Debtor nevertheless sold Legacy’s assets in violation of the Notice of Sale Order.

Thus, the State Court entered the Order on Defendants’ Violation of Notice of Sale Order (the

“Violation Order”), requiring Legacy to “interplead all funds to which Legacy claims ownership.”

The Violation Order is attached hereto as Exhibit C.

         49.       Upon information and belief, Legacy’s assets were sold at Debtor’s direction, or

Debtor played an instrumental role in accomplishing the same.

         50.       Upon information and belief, Debtor’s purpose in causing Legacy to sell its assets,

or contributing to the same, was to complete his plot to profit from his purported and fraudulent

acquisition of Plaintiffs’ membership interests in Legacy.



                                                   - 10 -
4830-1123-6489.2
Case 3:18-bk-07868          Doc 63    Filed 03/05/19 Entered 03/05/19 10:13:16             Desc Main
                                     Document     Page 10 of 12
                                      NON-DISCHARGEABILITY

         51.       Debtor is liable to Plaintiffs individually, as Debtor’s foregoing actions in (1)

fraudulently coercing Plaintiffs to sign the Altered Agreement in order to use the provisions thereof

to oppress Plaintiffs and wrongfully take their membership interests, and (2) performing the other

acts of misconduct described above resulted in Debtor obtaining money, property, or services from

Plaintiffs through false pretenses, false representations, and actual fraud.

         52.       Debtor is liable to Plaintiffs individually and derivatively on behalf of Legacy, as

Debtor’s foregoing actions in (1) impeding a sale of Legacy to Buyer due to Plaintiff’s failure to

accept Debtor’s offer to Plaintiffs’ in connection with the sale, (2) attempting to destroy Legacy

due to Plaintiffs’ rejection of Debtor’s offer in connection with the sale of Legacy to Buyer, (3)

attempting to force Plaintiffs to quit so that Debtor could purchase Plaintiffs’ membership interests

for $1, and (4) performing the other acts of misconduct described above in violation of his fiduciary

duties to Legacy and Plaintiffs constitute fraud or defalcation while acting in a fiduciary capacity,

embezzlement, or larceny.

         53.       The resulting obligations of the Debtor to the Plaintiffs are non-dischargeable

pursuant to Section 523(a)(2), (4) and (6) of the Bankruptcy Code.

         WHEREFORE, Plaintiffs pray that this Court enter judgment:

         1.        Holding Debtor liable to Plaintiffs and finding the debts described herein non-

dischargeable; and

         2.        Granting Plaintiffs such other and further relief as is just and appropriate.




                                                    - 11 -
4830-1123-6489.2
Case 3:18-bk-07868           Doc 63    Filed 03/05/19 Entered 03/05/19 10:13:16               Desc Main
                                      Document     Page 11 of 12
DATED: March 5, 2019.

                                 Respectfully submitted,


                                 /s/ Austin L. McMullen
                                 Austin L. McMullen
                                 BRADLEY ARANT BOULT CUMMINGS LLP
                                 1600 Division Street, Suite 700
                                 P. O. Box 340025
                                 Nashville, Tennessee 37203
                                 Phone: (615) 252-2307
                                 Fax: (615) 252-6307
                                 amcmullen@bradley.com

                                 Attorney for Michele Sexton and Brant Gamble




                                          - 12 -
4830-1123-6489.2
Case 3:18-bk-07868   Doc 63    Filed 03/05/19 Entered 03/05/19 10:13:16         Desc Main
                              Document     Page 12 of 12
